Citation Nr: 0024612	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-07 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1966.

The Newark, New Jersey, Department of Veterans Affairs (VA), 
Regional Office (RO) previously denied service connection for 
PTSD in a July 1994 rating decision.  The denial was 
confirmed and continued in a January 1995 determination.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating action of the Newark VARO, 
which denied service connection for PTSD on a new and 
material basis.

Following additional evidentiary development, the RO 
reopened, but denied on a 
de novo basis, the claim of entitlement service connection 
for PTSD in a February 1999 supplemental statement of the 
case.  The Board takes notice of the additional evidence 
submitted by and on behalf of the veteran, including 
additional stressor claims and treatment for PTSD, and finds 
this evidence to be new and material and sufficient to reopen 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(1999).  

The veteran thereafter presented testimony at a personal 
hearing held by the undersigned Member of the Board at the 
local VARO in May 2000.  A copy of the transcript of that 
hearing has been associated with the record.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during active service.

2.  Medical evidence of record contains several diagnoses of 
PTSD; however, there is no credible supporting evidence that 
the veteran's claimed inservice stressor occurred.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical and personnel records show that the veteran 
served in the Republic of Vietnam from April 11, 1966 to 
October 1, 1966, during which time his primary military 
occupational specialty was that of a cook.  He was not 
involved in any campaigns and was not wounded.  He was deemed 
to be unsuitable for further military service on account of a 
character behavior disorder, and was discharged under 
honorable conditions on October 4, 1966.

The veteran filed his original claim for PTSD in November 
1993.

A November 1993 VA hospital summary indicated that the 
veteran was hospitalized for severe alcohol dependence, a 
history of anemia secondary to gastrointestinal bleeding and 
chronic low back pain.  Although the veteran indicated 
treatment for post traumatic stress syndrome, a diagnosis of 
the disorder was ruled out.  Details as to the veteran's 
claimed stressors were not included in the report.

In December 1993, the RO requested additional information 
from the veteran concerning the in-service incidents that 
precipitated his claimed PTSD.

A February 1994 VA hospital summary shows that the veteran 
was admitted with complaints of intrusive recollections, 
nightmares, anxiety and avoidance of reminders of Vietnam.  
Specific stressors were not detailed; the Axis I diagnoses 
included PTSD.

In a March 1994 VA Form 21-4138, Statement in Support of 
Claim, the veteran indicated that he was in Vietnam in 1966.  
He further indicated that he ran over a woman and child as a 
truck driver during that time, and has since had nightmares, 
as well as feelings of isolation.

By rating decision issued in July 1994, the RO denied service 
connection for PTSD insofar as the veteran failed to respond 
to the request for additional information concerning his 
stressors, his service medical records were negative for the 
disorder and there was no evidence that he ever saw any 
combat during his few months in Vietnam.

In an August 1994 statement, the veteran indicated that while 
stationed in Phu Loi and outside of Vung Tau, he ran over and 
killed a mother and child.  He witnessed a Buddhist monk 
being shot by the local police, and caused the death of a 
fellow soldier.  The veteran further indicated that he knew 
of the atrocities that the Viet Cong were doing to some young 
nuns; it was a week before he did anything about it.  He also 
witnessed soldiers being mortared and was unable to do 
anything about it.  However, he was unsure of the dates and 
places of these incidents.

By rating decision issued in January 1995, the RO confirmed 
and continued the denial of the benefit sought, again finding 
that there was no evidence that the veteran ever engaged in 
combat or that he actually experienced incidents that could 
result in a PTSD.

The veteran was informed of these adverse determinations, as 
well as of his procedural and appellate rights by VA letters 
dated August 5, 1994 and January 12, 1995.  He failed to 
initiate a timely appeal, and the determinations became 
final.

In conjunction with his February 1996 claim for reopen, the 
veteran indicated that he had been admitted to the PTSD unit 
on January 31, 1996.  The January-April 1996 VA hospital 
summary in question noted five stressors as the foundation 
for the veteran's diagnosis of PTSD: (1) he accidentally ran 
over a women and child who ran out of the tall grass toward 
him while another unit was flushing people out; (2) feeling 
of guilt surrounding the death of another soldier who was 
covering for him while he illegally went to Saigon; (3) eggs 
being thrown at him during his homecoming; (4) seeing one of 
his friends getting hit by a mortar and looking as though he 
was asleep; the veteran kept kicking him to get up; and (5) 
the loss of a friend during the rainy season; when the 
veteran found him, blood was coming out of the man's facial 
orifices.  The diagnoses included PTSD.  

By rating decision issued in May 1996, the RO denied the 
veteran's claim for reopen insofar as none of his stressors 
were verifiable.

In his January 1997 notice of disagreement and in a July 1997 
statement, the veteran indicated, in pertinent part, that 
three days after arriving in Vietnam, he was in a truck which 
came under enemy fire.  The rifle fire hit batteries in the 
truck bed, which exploded and burnt one of his fellow 
soldiers.  He further noted that he only cooked for two weeks 
while in Vietnam.  Although he could hardly drive a car, and 
had no training, the Army assigned him to drive a 2.5-ton 
truck.  Two weeks later, he ran over a mother and young baby.  
He killed them and, when he told his sergeant, was told to 
forget about it.  However, he can still remember their faces 
and has had to live with the memory ever since.  In addition, 
he claimed that he saw four of his friends get blown up by 
the Viet Cong in Saigon, while on leave.  The veteran also 
submitted a copy of a letter from the Social Security 
Administration (SSA) indicating that he had been awarded 
disability benefits.

By VA letter dated in October 1997, with carbon copy to his 
representative, the RO requested that the veteran provide 
more specific information as to places where his alleged 
incidents occurred, the names of the soldiers involved and 
the unit to which he was assigned during those occasions.

Records obtained from the SSA included several VA outpatient 
treatment records reflecting treatment on occasion for PTSD 
between 1993 and 1998.  The SSA found the veteran to be 
totally disabled on account of PTSD with secondary alcoholism 
from July 1, 1993.

By VA letter dated in July 1999, the RO again requested that 
the veteran provide more specific information pertaining to 
the various incidents that he claimed to have witnessed in 
Vietnam and which now have resulted in PTSD.  He did not 
respond.

By statement dated in January 2000, the veteran's accredited 
representative indicated that they had also forwarded to the 
veteran a letter requesting the same information.  It was 
noted that the veteran was advised that if he did not respond 
to the letter that his case would be forwarded to the Board 
and decided based on the evidence of record.

In May 2000, the veteran presented testimony at a personal 
hearing held by the undersigned Member of the Board at the 
local VARO.  In addition to the stressors outlined above, the 
veteran noted that being assigned to an assault support 
helicopter company, he saw helicopters return with bullet 
holes and smoking.  He also saw the dead and helped wounded 
off the helicopters at different periods of time.  He further 
described an incident in which two helicopters colliding over 
the landing area, with pieces falling to the ground and 
cutting off the arm of a mechanic working in the area.  See 
Hearing Tr. at 8 and 9.  When further questioned about his 
failure to respond to the RO's requests for additional 
information, the veteran indicated that he had in fact 
responded but VA did not receive it.  At the request of the 
veteran, his claim was held in abeyance for 30 days so that 
he could provide more specific details as to alleged 
stressors.  To date, however, the veteran has not submitted 
the requested information.

Analysis

Well Groundedness

Eligibility for PTSD service connection requires the presence 
of 3 elements: (1) A current, clear diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and sufficiency of the claimed in-service stressor for 
purposes of a clinical diagnosis); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
the current symptomatology and the specific claimed in-
service stressor.  Gaines v. West, 11 Vet. App. 353, 357 
(1998) (citing Cohen v. Brown, 10 Vet. App. 128, 
136-37 (1997)).  Further, in determining whether a claim is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

Insofar as the evidence of record contains several diagnoses 
of PTSD and additional claimed stressors, which must be 
presumed as true for well groundedness purposes, the Board 
concurs with the RO's conclusion that a well grounded claim 
for service connection for PTSD has been presented.

De Novo Consideration

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110.  Notwithstanding the above, 
eligibility for a PTSD service connection award requires 
more; specifically, three elements must be present according 
to VA regulations: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999) (as 
amended, 64 Fed. Reg. 32808, June 18, 1999).  As amended, 
section 3.304(f) provides that if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 
38 U.S.C.A. § 1154(b) (West 1991).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).

The Board's interpretation that the amended version of 
38 C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the United States Court 
of Appeals for Veterans Claims (the Court).  In the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
41 (1997).

The interpretation that the revised version of 38 C.F.R. 
§ 3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for PTSD.

Having found the appellant's claim well grounded, a merits-
level review requires the Board to determine whether the 
evidence supports his claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  If after consideration of 
all procurable evidence, a reasonable doubt arises as to 
service origin, degree of disability or any other point, such 
doubt shall be resolved in the appellant's favor.  38 C.F.R. 
§ 3.102 (1999).

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where, as here, the veteran did not serve in combat, or his 
claimed stressors are not related to combat, the occurrence 
of the specific stressor must be supported by corroborating 
evidence, and the veteran's testimony regarding the 
occurrence of the events cannot, as a matter of law, 
establish the occurrence of the stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  The available evidence does not 
corroborate the veteran's claimed stressors and without 
credible supporting evidence that the stressors occurred, a 
basis for service connection does not exist.   

In this regard, the record reflects that VA has been unable 
to assist the veteran in substantiating his claimed 
stressors.  Although the veteran has alleged "new" 
stressors in support of his claim, he has been uncooperative 
in providing additional information with respect thereto.  
Indeed, by VA letters issued in October 1997 and July 1999, 
with carbon copy to his accredited representative, the RO 
requested that the veteran provide detailed information 
concerning his in-service stressors.  However, the veteran 
failed to respond.  A January 2000 statement from the 
veteran's accredited representative indicated that they had 
also forwarded to the veteran the VA letter requesting the 
same information; however, a response from the veteran has 
not been associated with the record.  Insofar as the veteran 
was also unable to provide specific information as to his 
claimed stressors during his May 2000 personal hearing, this 
case was held in abeyance for an additional 30 days based on 
assurances that he would provide the information sought.  
Once again, he has failed to do so.

While it is conceded that VA has an initial duty to assist in 
the development of this claim, the Board finds that further 
development of this claim would be futile insofar as the 
veteran has been uncooperative in providing sufficient detail 
with respect to his claimed stressors in spite of being given 
multiple opportunities to do so.  See Franzen v. Brown, 9 
Vet. App. 235, 238 (1996) (the Board is not required to 
remand an appeal for further evidentiary development ". . . 
in circumstances where the performance of that duty would be 
a futile act").  The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(affirmed on reconsideration, 1 Vet. App. 406 (1991)).


ORDER

Service connection for PTSD is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

